PER CURIAM.
Marvin L. Hogan alleges, among other claims, that his fifteen-year sentence exceeds the statutory maximum term. Hogan was convicted of a third-degree felony. If sentenced as a habitual offender and prison release reoffender, which may be the case, he could have received a ten-year term. See §§ 775.082, 775.084(4)(a), Fla. Stat. (2005). The state argued below that Hogan’s sentence was corrected to reflect a ten-year term. None of the documents or transcripts furnished conclusively refute the claim. Consequently, we reverse and remand for the trial court to revisit this claim and to attach additional portions of the record, if available, to refute the claim. The trial court’s order denying relief is affirmed in all other respects.

Reversed and remanded.

CIKLIN, GERBER and LEVINE, JJ., concur.